Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2007/0265427 A1).
Regarding Claim 1,
Takai et al. further discloses the alicyclic epoxy compound (A) is represented by Formula (I):

    PNG
    media_image1.png
    102
    222
    media_image1.png
    Greyscale

wherein Y represents a linkage group such as a single bond, a divalent hydrocarbon group, carbonyl group (--CO--), ether bond (--O--), ester bond (--COO--), amide bond (--CONH--), carbonate bond (--OCOO--), and a group comprising two or more of these groups combined with each other (paras 0040-0041). Takai et al. discloses the polyol compound (B) may be a polyester (B-1) or a polycarbonate (B-2) (para 0052), and the acid generator (C’) can be a cationic-polymerization initiator (para 0068, lines 2-3).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to use amount of acid generator, including that presently claimed, in order to achieve desired heat resistance, optical transparency, and weather resistance (para 0068, lines 10-12).
Regarding Claim 2, Takai et al. teaches that the alicyclic epoxy compound (A) consists of 3',4'-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate (Example 7, para. 0108, lines 1-2), which is a specific type of 3',4'-epoxycyclohexyl-3,4-epoxycyclohexane carboxylate.
Regarding Claims 3 and 4, Takai et al. teaches that the polyol compound (B) consists of at least one of polycaprolactone triol (Example 16, para. 0133, line 3) and polycarbonate diol (Example 7, para. 0108, line 5).
Regarding Claims 5 and 6, Takai et al. teaches that the acid generator (C’) includes a sulfonium salt (Example 7, para. 0108, lines 8-9).
Regarding Claims 7 and 8, Takai et al. teaches that the polyol compound (B) has a number average molecular weight within a range of from 200 to 100,000 g/mol (para. 0051, lines 9-11, “the number average molecular weight of the polyol oligomer (B) is… 200 to 10000”) and a hydroxyl group value within a range of from 190 to 550 KOH mg/g. The polyol, “Placcel 308” taught by Takei et al. (para. 0133) has a hydroxyl group value of 190-200 KOH mg/m.
Claims 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. in view of Kunihiro et al. (JP 2015/030839).
Regarding Claims 9 and 10, Takai et al. teaches all of the elements of the current invention as stated above, except for the film having a thickness within a range of from 1 to 250 micrometers.
Kunihiro et al. teaches a layer of 10 micrometers of film thickness (para. 0116, line 3) made from of 3',4'-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate (para. 0116, line 2; para. 0105, Chemical Formula 19.2) and an acid generator (para. 0108, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takai et al. to incorporate the teachings of Kunihiro et al. to produce a layer of 10 micrometers of film thickness using the composition taught by Takai et al. Doing so would produce a film that was thin, lightweight, and flexible.
Regarding Claims 15 and 16, Takai et al. and Kunihiro et al. teach all of the claim limitations as discussed above. Takai et al. does not teach an image display device comprising the self-supporting film.
Kunihiro et al. teaches that a transparent resin material such as described above may be used as a film in the panel for image display devices (para. 0002, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takai et al. to incorporate the teachings of Kunihiro et al. to produce an image display device comprising the self-supporting film. Doing so would produce an image display device with a lightweight and durable film.
Claims 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. in view of Shinji et al. (CN 104428331 A).
Regarding Claims 11 and 12, Takai et al. teaches all the claim limitations as shown above, except that the self-supporting film is at least one layer of a multilayer film, or that the self-supporting film has a thickness within a range of from 1 to 250 micrometers. Takai et al. does teach a resin product with a high optical transparency (Abstract, line 13).
Shinji et al. teaches a transparent plastic film used as a substrate for a multilayer film (para 0281, lines 1 and 5-6; para. 0282, lines 1-2). Shinji et al. further teaches the thickness of the transparent substrate to be within 5 to 150 micrometers (para. 0283, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified Takai et al. to incorporate the teachings of Shinji et al, to produce a multilayer film comprising at least one 
Regarding Claims 13 and 14, Takai et al. and Shinji et al. teach all the claim limitations shown above. Takai et al. does not teach that the self-supporting film is a layer of an optical film, or that the optical film also comprises at least one of a low reflection layer, an anti-glare layer and a hard coat layer, formed on the self-supporting film.
Shinji et al. teaches an optical element consisting of the transparent substrate described above supporting an optical element laminate(s), such as a hard coating film, anti-glare film, or antireflection film (paras. 0284 and 0285).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified Takai et al. to incorporate the teachings of Shinji et al, to produce an optical film comprising self-supporting film supporting the optical element laminate(s). Doing so would produce an optical film with a thin, lightweight, and flexible substrate.
Regarding Claims 17-20,
Shinji et al. teaches that the optical element, which is a multilayer film, is attached on a liquid crystal display device (para. 0285, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified Takai et al. to incorporate the teachings of Shinji et al, to produce an image display device comprising a multilayer film or optical film consisting of the self-supporting film. Doing so would produce an image display device with a lightweight and durable film.
Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Takai et al. does not sufficiently disclose the claimed amount of acid generator as 0.05 to 0.1 parts by mass and points to the data in Examples 1, 2, 4, 5, 7, 8, 10, 11, 14, 15, 17, 18, 20, 21, 23, 24, 26, 27, 29, 30, 32, 33, 35 and 36 and Tables 1-6 to argue that the claimed range exhibits advantages that would not be predictable or expected from the amount ranges of the curing catalyst described in Takai et al..
However, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In 
Further, the data remains unpersuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses the specific acid generators, SP-170 and CPI-110A, while the claim broadly recites any “acid generator [which] includes a cationic polymerization initiator.” Further, the data uses specific alicyclic epoxy Celloxide 2021P and 2081 and polyol compounds Placcel 305, 308, and CD205PL, while the present claims broadly recite any “alicyclic compound of formula (I)” and any “polyol compound [which] is at least one selected from a polyester polyol compound and a polycarbonate polyol compound.”
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787